Order entered March 20, 2019




                                          In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                   No. 05-18-01232-CR

                         CHARLES WAYNE PHIFER, Appellant

                                             V.

                           THE STATE OF TEXAS, Appellee

                    On Appeal from the Criminal District Court No. 1
                                 Dallas County, Texas
                         Trial Court Cause No. F18-00169-H

                                         ORDER
      Before the Court is court reporter Crystal Jones’s March 19, 2019 request for additional

time to file the reporter’s record. We GRANT the request and ORDER the reporter’s record

due on March 25, 2019.


                                                   /s/   CORY L. CARLYLE
                                                         JUSTICE